Case 1:18-cv-07385-KAM-RML Document 9 Filed 05/30/20 Page 1 of 9 PageID #: 47



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------X
JEROME REECE,

                  Plaintiff,                   MEMORANDUM & ORDER
                                               18-CV-7385 (KAM) (RML)
      -against-

COMMISSIONER JOSEPH PONTE,
NEW YORK CITY DEPARTMENT OF
CORRECTIONS, CAPTAIN JOHN
CLARKE, et al.,

               Defendants.
--------------------------------X
MATSUMOTO, United States District Judge:

            On December 27, 2018, plaintiff Jerome Reece,

represented by counsel, Pamela S. Roth, Esq., commenced this

civil action by filing a complaint.         On January 2, 2019,

plaintiff filed an amended complaint.         Nearly seventeen months

have passed since plaintiff’s filing of the amended complaint,

during which time plaintiff did not serve any of the defendants

with a copy of the summons and the complaint, nor did

plaintiff’s counsel request an enlargement of time to do so or

show good cause explaining why service was not effectuated

pursuant to Rule 4(m) of the Federal Rules of Civil Procedure

(“Rule 4(m)”).

            Presently before the court are Magistrate Judge Levy’s

sua sponte Report and Recommendation (“R&R”) recommending that

this case be dismissed for failure to prosecute, and plaintiff’s

counsel’s objections to the R&R.         (ECF No. 7, R&R; ECF No. 8,

                                     1
Case 1:18-cv-07385-KAM-RML Document 9 Filed 05/30/20 Page 2 of 9 PageID #: 48



Objection to R&R (“Objections”).)        For the reasons set forth

below, the court overrules plaintiff’s counsel’s objections,

adopts Magistrate Judge Levy’s R&R in its entirety, and

dismisses the complaint.

                           Procedural History

            The court incorporates by reference the procedural

history set forth above.      Nearly one year after the complaint

was filed, on December 18, 2019, Judge Levy ordered that

plaintiff’s counsel provide, by December 23, 2019, a status of

this litigation and advise whether she has served a copy of the

summons and complaint on the defendants within 90 days of the

filing of the complaint, as required by Rule 4(m) and, if not,

whether there is good cause for her failure to do so.           (Docket

Order dated 12/18/2019.)      Further, Judge Levy’s order advised

plaintiff’s counsel, by warning issued conspicuously in all-

capital letters, that “FAILURE TO COMPLY WITH THIS ORDER MAY

RESULT IN A RECOMMENDATION TO JUDGE MATSUMOTO THAT THIS CASE BE

DISMISSED FOR FAILURE TO PROSECUTE.”        (Id.)    Nevertheless,

plaintiff’s counsel failed to file a status report or otherwise

respond to Judge Levy’s December 18, 2019 order.

            On January 10, 2020, Judge Levy issued, sua sponte, an

R&R, recommending that this case be dismissed for lack of

prosecution.    (ECF No. 7, R&R.)      On January 24, 2020,

plaintiff’s counsel filed a timely objection to the R&R,

                                     2
Case 1:18-cv-07385-KAM-RML Document 9 Filed 05/30/20 Page 3 of 9 PageID #: 49



requesting an additional 20 days in which to serve the

defendants.    (ECF No. 8, Objections.)       Plaintiff’s counsel

asserts unforeseen family hardships and further asserts that no

prejudice to the defendants would result.         Despite counsel’s

assurance that “there will be no further delays,” in the four

months that have passed since plaintiff’s counsel filed her

objections to the R&R and requested additional time to serve the

defendants, no defendants have been served with the summons and

complaint.

                              Legal Standard

            Although not explicitly authorized by Rule 41(b) of

the Federal Rules of Civil Procedure (“Rule 41(b)”), the Second

Circuit recognizes the district court’s “inherent power” to

dismiss a complaint for failure to prosecute sua sponte.            Zappin

v. Doyle, 756 F. App’x 110, 111-12 (2d Cir. 2019) (citing Lewis

v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009)).          Similarly, a

court has authority to dismiss an action for failure to comply

with the Federal Rules of Civil Procedure or a court order.

Fed. R. Civ. P. 41(b); Lamont v. Edwards, 690 F. App’x 61, 62

(2d Cir. 2017) (by summary order).        Dismissals pursuant to Rule

41(b) are with prejudice, unless the dismissal order states

otherwise.    Fed. R. Civ. P. 41(b).

            Under the relevant test, the district court weighs

five factors when assessing whether to dismiss for failure to

                                     3
Case 1:18-cv-07385-KAM-RML Document 9 Filed 05/30/20 Page 4 of 9 PageID #: 50



comply with court orders: (1) the duration of the plaintiff’s

failure to comply with the court order, (2) whether plaintiff

was on notice that failure to comply would result in dismissal,

(3) whether the defendants are likely to be prejudiced by

further delay in the proceedings, (4) a balancing of the court’s

interest in managing its docket with the plaintiff’s interest in

receiving a fair chance to be heard, and (5) whether the judge

has adequately considered a sanction less drastic than

dismissal.    Zappin, 756 F. App’x at 112.       No single factor is

generally dispositive.      Nita v. Connecticut Dep’t of Env’tl

Prot., 16 F.3d 482, 485 (2d Cir. 1994).

            Rule 4(m) provides an independent basis for a court to

dismiss a complaint, without prejudice.         In relevant part, Rule

4(m) provides:

            If a defendant is not served within 90 days after
            the complaint is filed, the court - on motion or on
            its own after notice to the plaintiff – must dismiss
            the action without prejudice against that defendant
            or order that service be made within a specified
            time. But if the plaintiff shows good cause for
            the failure, the court must extend the time for
            service for an appropriate period.

            Fed. R. Civ. P. 4(m).

            In addition, “[t]he district court’s

determinations on whether good cause is present (and, if

so, how long an extension would be appropriate) are

exercises of discretion.”       Zapata v. City of New York, 502


                                     4
Case 1:18-cv-07385-KAM-RML Document 9 Filed 05/30/20 Page 5 of 9 PageID #: 51



F.3d 192, 197 (2d Cir. 2007).       Failure to serve in

accordance with Rule 4(m) generally warrants dismissal,

absent good cause.     Id. at 197-98 (internal citations

omitted).

                                Discussion

            On the whole, application of the five-factor test

weighs in favor of dismissal of the complaint under Rule 41(b).

First, more than five months have elapsed since Judge Levy’s

December 18, 2019 order directed that plaintiff’s counsel

provide a status update, advise whether she has served the

defendants, or show good cause for her failure to do so.

Plaintiff failed to respond or otherwise comply with the order.

Though plaintiff’s counsel objected to the R&R, and requested,

on January 24 2020, twenty additional days to serve the

defendants, she has still failed to serve the defendants and

remains in violation of Rule 4(m), which requires that a

defendant be served within 90 days after the complaint is filed.

Nor has plaintiff taken any other steps to prosecute the case.

The excessive, inadequately-explained 17-month failure to effect

service of process or to show good cause since plaintiff

commenced this action weighs in favor of dismissal.           Lyell

Theatre Corp. v. Loews Corp., 682 F.2d 37, 42-43 (2d Cir. 1982)

(delays of a matter of months or years may warrant dismissal).

As noted above, failure to effect service within 90 days, absent

                                     5
Case 1:18-cv-07385-KAM-RML Document 9 Filed 05/30/20 Page 6 of 9 PageID #: 52



good cause, warrants dismissal of the action under Rule 4(m).

Zapata v. City of New York, 502 F.3d at 197-98; see also Bogle-

Assegai v. Connecticut, 470 F.3d 498, 508 (2d Cir. 2006)

(affirming dismissal of complaint as to individual defendants,

where plaintiff failed to establish good cause as to why service

was not effectuated pursuant to Rule 4(m)).

            Second, as noted above, plaintiff’s counsel was on

notice that failure to comply with Judge Levy’s order to provide

a status report and advise whether she had effectuated service

would likely result in dismissal.        Thus, the second factor also

weighs in favor of dismissal.

            Third, “[p]rejudice to defendants resulting from

unreasonable delay may be presumed,” particularly given the 17-

month long delay in serving defendants with a complaint that

alleges events, acts and omissions that occurred four years ago

in May 2016.    Lyell Theatre Corp., 682 F.2d at 43.         Plaintiff’s

counsel asserts that no prejudice to defendants would result

should the court grant a further extension because an

investigation has been conducted into the circumstances

surrounding the May 13, 2016 incident that allegedly gave rise

to plaintiff’s injuries.      The court disagrees and finds that the

third factor favors dismissal because defendants are likely to

suffer prejudice by having to defend against claims that



                                     6
Case 1:18-cv-07385-KAM-RML Document 9 Filed 05/30/20 Page 7 of 9 PageID #: 53



allegedly arose four years ago, about which defendants have yet

to receive actual notice from the plaintiff.

            Fourth, plaintiff’s counsel’s delay has not impacted

the trial calendar, but has unnecessarily burdened the court’s

work, by requiring the court to continually monitor the docket

and order plaintiff to prosecute the case.         The fourth factor

thus weighs in favor of dismissal.

            Fifth, the court has considered imposing a lesser

sanction or granting plaintiff’s counsel a further extension,

but rejects those options because counsel has not shown good

cause for ignoring the federal rules and a court order, and for

her continuing delays.      Further, plaintiff’s counsel has already

received, and disregarded, the court’s warning regarding

dilatory conduct.

            In addition, dismissal is separately warranted under

Rule 4(m) because counsel has failed to show good cause for her

delay.   Counsel has not asserted good cause for failure to serve

the defendants since December 2018.        Rather, counsel’s

objections to the R&R addressed only counsel’s failure to comply

with Judge Levy’s directive to provide a status report to the

court.   (ECF No. 8, Objection.)       Though the court sympathizes

with counsel’s family health issues, and the challenges she has

faced in relocating her mother to various rehabilitation

facilities, these circumstances do not excuse her 17-month,

                                     7
Case 1:18-cv-07385-KAM-RML Document 9 Filed 05/30/20 Page 8 of 9 PageID #: 54



continuing failure to serve the defendants, nor her failure to

seek additional time to serve until after Judge Levy recommended

dismissal.    Despite the sympathetic and difficult circumstances

presented by an elderly parent’s illness, plaintiff’s counsel

has not provided any explanation why a process server could not

have been utilized to effect proper service of process on the

defendants since the action was commenced.         For that independent

reason, dismissal of the complaint is also warranted.           Zapata v.

City of New York, 502 F.3d at 197-98; Bogle-Assegai v.

Connecticut, 470 F.3d at 508; Gibbs v. Imagimed, LLC, 2013 WL

2372265, at *2 (S.D.N.Y. May 30, 2013) (declining to find good

cause under Rule 4(m), for failure to effect timely service,

where plaintiff’s counsel cited family health issues, and

collecting cases); West v. City of New York, 130 F.R.D. 522,

525-26 (S.D.N.Y. 1990) (granting motion to dismiss pursuant to

Rule 41(b) over plaintiff’s objection that his medical issues,

which only partially accounted for plaintiff’s failure to

prosecute over 19 months, precluded plaintiff from prosecuting

the case).

            Accordingly, the court overrules plaintiff’s counsel’s

objections, adopts Judge Levy’s R&R in its entirety, and

dismisses the complaint pursuant to Rule 41(b).




                                     8
Case 1:18-cv-07385-KAM-RML Document 9 Filed 05/30/20 Page 9 of 9 PageID #: 55



                                Conclusion

            For the reasons set forth above, the court overrules

plaintiff’s counsel’s objections, adopts Judge Levy’s R&R in its

entirety, and dismisses the complaint pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure.         The Clerk of Court is

respectfully directed to enter judgment dismissing the action

and close the case.

SO ORDERED.


                                         ________/s/_________________
                                         Hon. Kiyo A. Matsumoto
                                         United States District Judge

Dated:   May 30, 2020
         Brooklyn, New York




                                     9
